        Case 1:20-cv-00534-AWI-SAB Document 37 Filed 11/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                             )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING PLAINTIFF TO PROVIDE
13          v.                                           ADDITIONAL INFORMATION REGARDING
                                                     )   THE IDENTITY OF DEFENDANTS FUGATE
14                                                   )   AND ALGATAR
     KING CLARK, et al.,
                                                     )
15                                                   )   (ECF No. 32)
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On October 13, 2020, the Court found that service of Plaintiff’s second amended complaint
21   was appropriate as to Defendants Cordona, Algatar, Vera, Fugate and Romos for deliberate
22   indifference to Plaintiff’s personal safety, and service was directed pursuant to the Court’s E-Service
23   pilot program for civil rights cases in the Eastern District of California. (ECF No. 29.)
24          On November 6, 2020, the California Department of Corrections and Rehabilitation (CDCR)
25   returned a notice of intent to not waive personal service on Defendants Algatar and Fugate. (ECF No.
26   32.) With regard to Algatar, CDCR noted that it could not identify the Defendant, and with regard to
27   Fugate, CDCR indicated that it could not identify the Defendant without a first name or initial because
28   two individuals with that last name were working in the same unit at the same time. (Id.)
                                                         1
        Case 1:20-cv-00534-AWI-SAB Document 37 Filed 11/10/20 Page 2 of 2



1             Because CDCR cannot identify Defendants Algatar and Fugate based on the information

2    provided in the complaint, Plaintiff will be directed to provide additional information in order to

3    effectuate service of the summons and complaint.

4             Accordingly, it is HEREBY ORDERED that within thirty (30) days from the date of service of

5    this order, Plaintiff shall provide additional information regarding the identify of Defendants Algatar

6    and Fugate in order to effective service of the summons and complaint. Failure to comply with this

7    order may result in dismissal of the Defendants pursuant to Rule 4(m) of the Federal Rules of Civil

8    Procedure.

9
10   IT IS SO ORDERED.

11   Dated:     November 9, 2020
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
